Citation Nr: 0631504	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1999 to March 2003, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement for TDIU discloses a need for 
further development prior to final appellate review.  In 
this regard, the veteran claims that he is unable to secure 
or maintain gainful employment because of his service-
connected disabilities.  He is therefore seeking a TDIU.  

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  
Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and 
there is one disability ratable at 60 percent or more, or, 
if more than one disability, at least one disability ratable 
at 40 
percent or more and a combined disability rating of 70 
percent. Id.  If the veteran is unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors, an extra-schedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone. 38 C.F.R. § 4.16(b) (2005).  

In this case, the veteran presently meets the percentage 
requirements for a total disability rating.  Specifically, 
the evidence reveals that the veteran is currently service 
connected for sleep apnea with COPD/asthma (50 percent 
rating), lumbar strain (10 percent rating), patellofemoral 
syndrome with degenerative changes of the right knee (10 
percent rating), left knee patellofemoral syndrome (10 
percent rating), gastroesophageal reflux disease and hiatal 
hernia (10 percent rating), depression (10 percent rating) 
and athlete's feet (a noncompensable rating).  As such, his 
combined evaluation for service-connected compensation is 
presently 70 percent.
 
However, based upon the present evidence of record, it is 
unclear whether the veteran's service-connected disabilities 
render him unable to secure or follow a substantially 
gainful occupation.  The Board observes that a VA examiner 
in May 2003 appears to have opined that the veteran is 
capable of obtaining such employment, although his 
orthopedic disabilities would limit him to sedentary types 
of occupations due to the fact that the veteran would not be 
able to do heavy or repetitive bending or lifting.  The 
examiner also stated that the veteran would need to have 
fairly frequent changes of position even in a sedentary 
position.  Notably, however, the examiner did not address 
the affect of the veteran's service-connected sleep apnea 
(his most serious service-connected disability) or how this 
particular disability affected the veteran's employment.  
See May 2003 VA examination report, p. 4.    

In addition, the Board observes that the veteran was service 
connected for depression after the May 2003 VA examination 
report.  In connection with this rating decision, the 
veteran underwent several private diagnostic interviews in 
regards to his psychological symptomatology, as well as a VA 
psychiatric examination.  See May 2005 private medical 
records from J.H., Ph.D.; May 2005 VA examination report.  
Both the private medical examiner and VA medical examiner 
diagnosed the veteran with depression, albeit with different 
opinions as to the degree of the diagnosis. Id.  However, of 
interest to the Board is the fact that the private medical 
examiner provided an opinion as to the affect the veteran's 
depression had upon his ability to find employment.  May 
2005 private medical records from J.H., Ph.D., p. 4.  
Specifically, the examiner stated that "[a]lthough it is 
likely that employment would indeed improve [the] mood and 
spirits [of the veteran], one cannot imagine an employer 
hiring an individual who presents with [the veteran's] 
affect and mood.  [The veteran] could be expected to be a 
considerable challenge for any vocational rehabilitation 
agency should he pursue this course." Id.; cf. May 2005 VA 
examination report, p. 2 ("[The veteran's] affect appeared 
to be fairly full ranging and pleasant" . . . . "[he] has 
good social skills and should be able to maintain the brief 
and superficial contact with others in work settings 
necessary for many types of work").     

As it appears that only the veteran's orthopedic service-
connected disorders have been taken into consideration in 
the context of this claim, a more current examination (one 
which takes into consideration all of the veteran's service-
connected disabilities) must be undertaken since the Board 
may not deny a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the veteran's 
service-connected disability has on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board 
finds that such an opinion has not been provided in this 
case, thus requiring that the case be remanded for further 
development. 

Lastly, the Board observes for the record that it finds 
appropriate VCAA notice has not been provided to the veteran 
in regards to his TDIU claim; and that this procedural 
defect must be addressed prior to final appellate review.  
While the veteran was initially provided notice of the VCAA 
in April 2003 in regards to his TDIU claim, the April 2003 
letter did not inform the veteran of (1) the division of 
responsibilities between the VA and the veteran for 
obtaining evidence or (2) that the veteran should submit any 
relevant evidence in his possession concerning his claim.  
See April 2003 letter from the RO.  Thereafter, the veteran 
was provided a letter in March 2004 that purported to 
fulfill the requirements of the VCAA.  However, that letter 
addressed the requirements necessary for a grant of service 
connection and an increased rating, but did not set forth 
the elements necessary to establish entitlement to a TDIU.  
See March 2004 letter from the RO, pgs. 2-5. Thus, the 
veteran has not received appropriate VCAA notice pertaining 
to his TDIU claim; and this defect should be remedied upon 
remand.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is desirable.  
As such, the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  In doing so, the AMC is 
asked to ensure that the veteran is notified 
of the information or evidence necessary to 
substantiate his claim for a TDIU rating 
pursuant to 38 C.F.R. §§ 3.340, 3.341, and 
4.16, as well as the division of 
responsibilities between the VA and the 
veteran for obtaining evidence.  The veteran 
should also be asked to submit any relevant 
evidence in his possession concerning his 
claim. 

2.  The AMC should schedule the veteran for 
a VA examination in order to determine the 
current severity of each of his service-
connected disabilities, as well as their 
combined effect on his ability to work.  The 
AMC should provide the claims file to the 
examiner for review in conjunction with this 
examination, and the examiner should 
acknowledge such review in the completed 
examination report.  After a claims file 
review and clinical evaluation, the examiner 
should provide an opinion as to whether the 
veteran's service-connected disabilities 
(sleep apnea with COPD/asthma, lumbar 
strain, patellofemoral syndrome with 
degenerative changes of the right knee, left 
knee patellofemoral syndrome, 
gastroesophageal reflux disease and hiatal 
hernia, depression and athlete's feet), in 
and of themselves, at least as likely as not 
(i.e., a 50 percent likelihood or more) 
prevent him from even sedentary employment.  
The examiner should also provide a complete 
rationale for all opinions and conclusions 
in his or her report.

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2005).


